Citation Nr: 1452414	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.  

2.  Entitlement to an initial compensable rating for left shoulder strain, prior to June 20, 2012.  

3.  Entitlement to an initial rating higher than 10 percent for left shoulder strain, since June 20, 2012.  

4.  Entitlement to an initial compensable rating for low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to August 2001 and from February 2002 to December 2007.  He also had a period of active duty for training from February 1996 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Board remanded the case for further development.  

The issue of a higher rating for posttraumatic stress disorder (PTSD) being referred has been raised in January 2013 correspondence, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the service-connected disabilities are worse than since the VA examinations in June 2012.  Additionally, relevant VA and private treatment records were associated with the electronic claims file following the November 2012 supplemental statement of the case.  VA treatment records in February 2014 reflect uncontrolled diabetes mellitus, a steroid injection for increased back pain, and increased left shoulder pain was noted in June 2013.  VA examinations are warranted with respect to higher initial evaluations for type II diabetes mellitus, left shoulder strain, and low back strain.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA type II diabetes mellitus examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner must fully describe all current manifestations of diabetes and related limitations.  The examiner must report all required treatments for blood sugar control; any need for medications (oral or injected insulin), and a need for regulation of activity must be specifically addressed.  

The examination report must include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The spine examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected low back strain.  

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back disability-to include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  All neurological manifestations should be described in detail.

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the low back, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether there is any muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA left shoulder examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left shoulder disability.

The examiner should report the range of motion of the left shoulder, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.   The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

